Citation Nr: 0915235	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-18 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1981 to 
June 1992.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Denver, Colorado.  A notice of disagreement was 
received in July 2006, a statement of the case was issued in 
May 2007, and a substantive appeal was received in June 2007.  
In his June 2007 substantive appeal, the Veteran requested a 
Board hearing at the local RO.  However, he withdrew his 
request in a February 2009 statement.    

The Board notes that the issue of entitlement to an increased 
rating for the Veteran's service-connected post-traumatic 
stress disorder was also on appeal.  However, in the February 
2009 statement, the Veteran withdrew his appeal of this 
issue.  Thus, there remain no allegations of errors of fact 
or law for appellate consideration with regard to this issue.  
See 38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  A July 1998 rating decision denied entitlement to service 
connection for hypothyroidism as there was no nexus between 
the Veteran's current hypothyroidism and his military 
service.  While properly notified of this decision, the 
Veteran did not initiate an appeal.  

2.  A March 2004 rating decision continued the denial of 
entitlement to service connection for hypothyroidism as new 
and material evidence had not been submitted; a notice of 
disagreement to initiate an appeal from this decision was not 
timely filed.

3.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for hypothyroidism has not been received since the March 2004 
rating decision.




CONCLUSIONS OF LAW

1.  The July 1998 and March 2004 rating decisions, which 
denied entitlement to service connection for hypothyroidism, 
are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).
	
2.  New and material evidence has not been received since the 
March 2004 rating decision denying service connection for 
hypothyroidism; and thus, the claim for hypothyroidism is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a June 2005 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  
Further, a November 2008 letter from the RO specifically 
addressed the evidence needed to support a claim for Gulf War 
undiagnosed illnesses for Veterans who served in the 
Southwest Asia Theatre of Operations.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in June 2005, which was prior to the 
June 2006 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, a March 2006 letter 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) addressed 
directives consistent with VCAA with regard to new and 
material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
In this case, the June 2005 VCAA notice informed the claimant 
of what evidence was necessary to establish entitlement to 
service connection.  Further, the notice informed the Veteran 
of what constitutes new and material evidence.  Moreover, the 
June 2005 letter informed the Veteran that the RO previously 
denied the claim for hypothyroidism as there was no evidence 
to establish that hypothyroidism manifested in service.  The 
June 2005 notice specifically requested evidence that related 
to the fact that the Veteran's hypothyroidism was shown in 
service.  Thus, the requirements set forth in Kent have been 
satisfied. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment and personnel records, VA treatment 
records, and private treatment records.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

Moreover, where there is no showing of a disability in 
service or a link between the Veteran's current disability 
and his active service, a VA medical examination is not 
necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet.App. 79 (2006).  
Further, the statutory duty to assist the Veteran does not 
arise if the Veteran has not presented new and material 
evidence to reopen his claim.  Anderson v. Brown, 9 Vet.App. 
542, 546 (1996).

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the issue of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for hypothyroidism.  
Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Initially, service connection for hypothyroidism was denied 
by a July 1998 rating decision as not being directly related 
to service.  Further the decision found that 38 C.F.R. 
§ 3.317 for disabilities due to undiagnosed illnesses 
affecting Veterans who served in the Southwest Asia theatre 
of operations did not apply because there was a known 
clinical diagnosis.  In a March 2004 rating decision, service 
connection for hypothyroidism was continued because new and 
material evidence had not been submitted.  The Veteran was 
informed of the March 2004 rating decision, and he failed to 
file a timely notice of disagreement initiating an appeal 
from this decision.  The Board notes that in July 2005, the 
Veteran filed a statement requesting to reopen his claim for 
Gulf War undiagnosed illnesses.  However, as this statement 
did not express dissatisfaction or disagreement with the 
March 2004 rating decision, it cannot be considered a valid 
notice of disagreement.  See 38 C.F.R. § 20.201.  Further, 
the Board recognizes that in April 2005, the Veteran filed a 
statement entitled "NOD."  Regardless, as this statement 
was not submitted within one year of the March 2004 rating 
decision, it cannot be considered a timely notice of 
disagreement.  See 38 C.F.R. § 20.302(a).  Under the 
circumstances, the Board finds that the March 2004 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Here the Board observes that the prior rating decisions only 
addressed entitlement to service connection on a direct basis 
or under 38 C.F.R. § 3.317 for certain disabilities due to 
undiagnosed illnesses affecting Veterans who served in the 
Southwest Asia theatre of operations.  In his claim to 
reopen, the Veteran has also claimed that his hypothyroidism 
is due to exposure to a nerve agent and/or radiation.  In 
support of this contention, he has submitted a July 1997 
letter from the Office of the Secretary of Defense that 
indicated that the Veteran's unit was near Khamisiyah, Iraq 
in early March 1991 where nerve agents may have been released 
into the air when rockets were destroyed.  He also submitted 
an August 1997 letter from Department of Defense indicating 
that an incident report had been filed by the Veteran 
concerning health problems.  Nevertheless, a new etiological 
theory does not necessarily constitute a new claim.  See 
Bingham v. Principi, 18 Vet.App. 470 (2004), aff'd sub nom. 
Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Ashford 
v. Brown, 10 Vet.App. 120 (1997).  As part of the prior 
rating decisions, the RO had knowledge that the Veteran 
suffered from hypothyroidism.  As discussed in more detail 
below, the RO also had knowledge of the Veteran's Gulf War 
service and had reviewed his service treatment and personnel 
records.  If evidence before the RO at that time had 
suggested a nerve agent/radiation exposure theory of service 
connection, it would have been considered.  However, there 
was no such evidence at that time.  For the Veteran merely to 
articulate such a theory now does not, without more, lead to 
the conclusion that his current claim should be viewed as a 
new claim.  Under the circumstances of this case, the Board 
finds that the Veteran is attempting to reopen his prior 
claim and that a new and material evidence analysis is 
appropriate.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

The pertinent evidence of record prior to the March 2004 
rating decision consisted of the following: service treatment 
and personnel records; an October 1997 VA examination for 
Persian Gulf War registry; and private treatment records from 
1995 to 2002 from Kaiser Permanente.  Service treatment 
records were silent with respect to any thyroid problems or 
diagnosis of hypothyroidism.  Further, service personnel 
records were silent with respect to any findings that the 
Veteran was exposed to radiation.  The private treatment 
records showed that the Veteran underwent thyroid profiles 
from August 1997 to October 1997 and was subsequently 
diagnosed with hypothyroidism.  In a Gulf War Registry Code 
Sheet for the October 1997 examination, the Veteran provided 
that he was diagnosed with a low thyroid in August 1997.  The 
October 1997 examination report also indicated that the 
Veteran was diagnosed with hypothyroidism beginning in August 
1997.  The examiner diagnosed the Veteran with 
hypothyroidism; however, no etiological opinion was given.  

As previously mentioned, the July 1998 rating decision denied 
service connection for hypothyroidism as there was no 
evidence that it manifested in service.  Further, the RO 
determined that 38 C.F.R. § 3.317 for disabilities due to 
undiagnosed illnesses did not apply because there was a known 
clinical diagnosis.  Subsequently, as there was no new and 
material evidence received linking the Veteran's 
hypothyroidism to service, the RO denied the Veteran's claim 
again in the March 2004 rating decision. 

Since the March 2004 rating decision, additional private 
treatment records from 2004 to 2005 from Kaiser have been 
associated with the file.  Further, VA treatment records from 
March 2005 to January 2009 have also been associated with the 
file.     Both the private and VA records essentially showed 
that the Veteran continued to be treated for hypothyroidism.  
However, while the VA treatment records indicate a history of 
hypothyroidism since 1995, the additional medical records do 
not include any evidence that the Veteran's hypothyroidism 
manifested while in service, or is otherwise linked to 
service.  In sum, this evidence is not material because it 
does not relate to these unestablished facts, which are 
necessary to substantiate the Veteran's claim.  Further, 
while these records appear to indicate that the Veteran was 
diagnosed with hypothyroidism prior to 1997, specifically in 
1995, approximately three years after the Veteran's 
separation from service, the records merely reflect continued 
treatment for hypothyroidism, but do not contain a medical 
nexus linking his hypothyroidism to his period of service.  
Records showing treatment years after service which do not 
link the post-service disorder to service in any way are not 
considered new and material evidence.  See Cox v. Brown, 5 
Vet. App. 95 (1993).  

The Veteran also submitted a June 2007 internet publication 
regarding Gulf War illnesses, which showed that a certain 
number of participants in a study had hypothyroidism.  
However, again, while this evidence is new, it cannot be 
considered material because it does not specifically address 
the Veteran's hypothyroidism and its cause or provide a link 
between his current disability and service.  

Further, while the Veteran has continued to assert that his 
thyroid problem is due to a Gulf War undiagnosed illness.  
The medical evidence of record continues to show that the 
Veteran's thyroid problem has been diagnosed as 
hypothyroidism, and, thus, as there is a known clinical 
diagnosis, 38 C.F.R. § 3.317 regarding undiagnosed illnesses 
is not for application.  

Moreover, with respect to the Veteran's theory that his 
hypothyroidism is due to exposure to radiation, the Board 
notes that hypothyroidism is not included as a presumptive 
disability for radiation-exposed Veterans as set out under 38 
C.F.R.  § 3.309(d).  Further, hypothyroidism is not 
considered "radiogenic" under 38 C.F.R. § 3.311(b)(2).  
Moreover, significantly, the evidence of record does not show 
that the Veteran was exposed to radiation while in service.  
In any event, even assuming that the Veteran was exposed to 
radiation in service, there is no competent evidence linking 
his hypothyroidism to such exposure.  
    
Further, the Board must find that while the July 1997 and 
August 1997 letters from the Department of Defense indicating 
that the Veteran was possibly exposed to nerve agents in 
March 1991 in Iraq are considered new evidence, these letters 
are not material because they do not relate to the 
unestablished fact that the Veteran's hypothyroidism is due 
to service.  In other words, these letters do not indicate 
that the Veteran's hypothyroidism is due to exposure to nerve 
agents while in service.  In fact, significantly, the July 
1997 letter specifically stated that long term health 
problems were unlikely. 

Lastly, the Board acknowledges the Veteran's statements 
indicating that his hypothyroidism is due to his Gulf War 
service.  However, service treatment records do not show any 
thyroid problems.  While it is undisputed that a lay person 
is competent to offer evidence as to facts within his 
personal knowledge, such as the occurrence of an in-service 
injury, or symptoms, without the appropriate medical training 
or expertise, a lay person is not competent to render an 
opinion on a medical matter, such as, in this case, a medical 
diagnosis or the etiology of the Veteran's hypothyroidism.  
See Espiritu v. Derwinski, 2 Vet.App. 292, 294-95 (1991).  
Moreover, lay assertions regarding medical diagnoses and 
medical causation cannot suffice to reopen a claim under 38 
U.S.C.A. § 5108.  See generally Routen v. Brown, 10 
Vet.App. 183, 186 (1997) (citing Wilkinson v. Brown, 8 
Vet.App. 263, 268 (1995)); see also Moray v. Brown, 5 
Vet.App. 211, 214 (1993) (lay assertions of medical causation 
cannot serve as a predicate to reopen a Veteran's claim).  
Under the circumstances, the Board is unable to find that 
that the Veteran's statements raise a reasonable possibility 
of substantiating the Veteran's claim.  

In sum, the evidence submitted since the March 2004 RO 
decision, while new, is not material and does not raise a 
reasonable possibility of substantiating the claim.  For the 
reasons outlined above, the Board concludes that the Veteran 
has not presented new and material evidence.  38 C.F.R. 
§ 3.156(a).  Accordingly, the claim of entitlement to service 
connection for hypothyroidism is not reopened.  38 U.S.C.A. § 
5108. 


ORDER

New and material evidence to reopen the claims for 
entitlement to service connection for hypothyroidism has not 
been received.  The appeal is denied.




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


